Fourth Court of Appeals
                                 San Antonio, Texas
                                         June 2, 2016

                                    No. 04-15-00716-CV

                                 Clark A. TCHERNOWITZ,
                                          Appellant

                                              v.

                              GARDENS AT CLEARWATER,
                                      Appellee

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 15542C
                          Honorable Susan Harris, Judge Presiding


                                       ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED. NO
FURTHER EXTENSIONS OF TIME WILL BE ALLOWED. If Appellee’s brief is not received
on or before June 20, 2016, the case will be set “at issue” and will proceed without Appellee’s
brief.


                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court